United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1300
                        ___________________________

                                   Teressa Davis

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                               MO Jackson County

                             lllllllllllllllllllllDefendant

                             Sixteenth Judicial Court

                       lllllllllllllllllllllDefendant - Appellee

 Arthurine Criswell, in their individual and official capacities; Mary Marquez, in
  their individual and official capacities; Randy Krueger, in their individual and
    official capacities; Diane Turner, in their individual and official capacities

                            lllllllllllllllllllllDefendants
                                    ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: March 4, 2019
                              Filed: March 7, 2019
                                  [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________
PER CURIAM.

       Teressa Davis appeals following the district court’s1 adverse grant of judgment
in her employment action. Having carefully reviewed the record and the parties’
arguments on appeal, we find no basis for reversal.

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-